In re: Oran O’Quinn, applying for writ of habeas corpus.
Granted. See Order.
SUMMERS, J., dissents. See the reasons assigned in State of La. ex rel. LaFleur v. Henderson, Warden, Louisiana State Penitentiary, No. 56,058 on the docket of this Court in which a writ was granted this day.
On considering the petition of the relator in the above entitled and numbered cause,
Ordered that the Honorable Warren E. Hood, Jr., Judge of the Fourteenth Judicial District Court, Parish of Calcasieu, grant to the relator, Oran O’Quinn, an out-of-time appeal in the cause entitled: “State of Louisiana v. Oran O’Quinn”, bearing No. 6279-73 on the docket of the Fourteenth Judicial District Court, Parish of Calcasieu.
Further ordered that an attorney be appointed to represent the defendant on the appeal to this court.